LANGTRY, «L,
dissenting.
Claimant has the burden of proving her claim that the children were "substantially dependent” on their stepfather preceding his death. In our de novo on-the-record determination of the facts as to whether she has done so, we give "weight” to the findings of the referee who saw and heard the witnesses, but we are not bound thereby. Hannan v. Good Samaritan Hosp., 4 *307Or App 178, 192, 471 P2d 831, 476 P2d 931 (1970), Sup Ct review denied (1971). My review of the record, governed by this rule, leaves me unconvinced that claimant carried her burden of proof by a preponderance of the evidence.
Mrs. Meyers testified family expenses during her nine-month marriage to Mr. Meyers were approximately $490 per month. The evidence concerning Mr. Meyers’ take-home monthly income during the same time showed it was $409. Thus, $81 monthly presumably came from somewhere else. The evidence shows Mrs. Meyers was getting $225 from her former husband for the children, plus as much as $110 from welfare.
The welfare worker was called by Mrs. Meyers to testify to welfare payments during that nine months. This worker testified that $220.38 would be the cost of the children’s food and shelter by welfare’s standards. She testified that $182.79 would be what welfare would consider "under the circumstances of this case” to be adequate for shelter, food, clothing, personal incidentals and household supplies for the children. On cross-examination, when the employer’s attorney was trying to find out what actually had been paid by welfare for the family, she testified that the last check on November 1, 1974 from welfare to Mrs. Meyers was $110. Both counsel tried without success to find out the period of time that was for. But the welfare worker said:
"They were on every month from 4-25 through until when the case was closed 12-31 [she had already said the last check was on November 1 for $110], except for the month of August. They were suspended [for August] and there was no cash payment or anything during that time.”
She testified the grant was $284 per month at the end. She testified it was $218 per month, apparently, sometime earlier than the end. She also testified that there were deductions from the grant "and so she was only getting like sixty-one dollars grant amount to supple*308ment it.” "It” apparently means other sources of income.
There was documentary evidence that on at least three occasions from April to November 1974 in order to get the welfare aid Mrs. Meyers stated to welfare in writing that Mr. Meyers was not in the home (and presumably was then contributing nothing to the children’s support). He really was in the home in August, and they were cut off welfare for that month.
It was only after she learned there was a possibility of getting a substantial amount of workmen’s compensation for the children until age 18 that she went to welfare and told them she had been lying about Mr. Meyers not being in the home. Her first lawyer, she testified, told her she would have to make up her mind as to whether she would go to welfare and tell about her falsity. She said that she thought about it for about 15 minutes and came back to tell him to tell welfare. He then made the contact for her. Later she apparently changed attorneys.
She and Mr. Meyers were having a very stormy marriage, even to the point of having the police called on account of their fighting.
To say the least, there is a serious question about what occasion it was when she was false — that is, was it when she was getting the welfare grants or when she was trying to shake herself loose from having had them? Recalled as a witness, after the welfare worker had thoroughly confused the record, her attorney asked her:
"How much more than the two hundred and twenty-five dollars [from her ex-husband] did you get [from welfare], do you remember?”
She answered:
"It was — I think it was thirty dollar check, twice a month, or fifteen dollar check twice a month. I think it amounted somewhere between thirty, forty, fifty, sixty dollars a month at the time and I wasn’t — at the time I *309was not aware that the stepfather grants were not available.”
If the welfare worker had been required to tell what welfare had actually paid each month, there would be more to go on. The one concrete thing we do know is that one check was for $110, and there was something paid in all but one month. I am left in doubt whether a substantial part of the children’s support was coming from Mr. Meyers. By welfare’s estimate of the cost of the three children to the home, it required at the most $220. Their father was paying $225, and welfare was paying somewhere between $30 and $110 for them. Meyers was taking home only $409 per month. The children’s own father testified that he had the children with him on almost all Sundays and that his insurance paid substantial dental bills for one of them, so it is questionable whether Mr. Meyers was as generous with them as claimed.
I do not consider claimant’s burden of proof to have been sustained.